F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       July 14, 2006
                              FO R TH E TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                       Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                 No. 05-4292
                                                (D.C. No. 2:96-CV-226-DB)
    VERN W . SORENSON, individually                      (D. Utah)
    and as personal representative of the
    Estate Of Olivene C. Sorenson,

                Defendant-Appellant,

          and

    PAW NEE PROPERTY PRO JECTS,
    IN C.; CITICORP M ORTGAGE, IN C.,

                Defendants.



                              OR D ER AND JUDGM ENT *


Before HA RTZ, A ND ER SO N, and TYM KOVICH, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
        Vern W . Sorenson, on his own behalf and on behalf of the estate of his

wife, Olivene C. Sorenson 1 (Sorensons), appeals from judgments of the district

court for unpaid federal income taxes, interest, penalties, and fees. W e affirm.

                                    Background

        In 1987, the Sorensons agreed to the entry of a decision in the United

States Tax Court that they were liable for tax deficiencies for tax years 1977

through 1981. Shortly before the entry of the tax court’s decision, the Sorensons

transferred some real property to defendant Pawnee Property Projects, Inc. Then

in 1989, tax liabilities of $12,536 were assessed against M r. Sorenson for tax year

1984.

        In 1995, the Internal Revenue Service assessed the deficiencies for 1977

through 1981, at $95,999; as to the 1984 assessment, $7,173 remained unpaid.

In 1996, the United States filed a complaint in district court to (1) reduce the

unpaid taxes, penalties, and fees to judgment; (2) set aside the transfer of real

property to Pawnee; 2 and (3) foreclose the tax liens against the property.

        In 1997, the district court granted the United States’ unopposed motion for

partial summary judgment concerning the unpaid taxes. The case was

administratively closed in 1999, subject to a motion to reopen.


1
      Olivene C. Sorenson died during the course of the district court
proceedings.
2
       Citicorp M ortgage, Inc. was also named as a defendant because the United
States believed that it may have had an interest in the real property.

                                          -2-
      M ore than three years later, the Sorensons filed a motion to vacate the

district court’s 1997 order for partial summary judgment, and argued that (1) they

were not “subject to the jurisdiction of the Corporate United States of America,”

R., Doc. 22 at 4; (2) the judgment was based on “false and fraudulent entries

which create the appearance of liability,” id. at 2; and (3) they were not subject to

the federal tax laws. The district court denied the motion, and this court

dismissed the Sorensons appeal because there was no final judgment in the case.

      In the meantime, the Sorensons filed a complaint in Utah state court

seeking to cancel the federal tax liens. The suit was removed to federal district

court, where it was dismissed for lack of subject matter jurisdiction. On appeal,

this court affirmed the order dismissing the complaint. Sorenson v. O’Neill,

73 F. App’x 341 (10th Cir. 2003) (unpublished).

      Eventually, the U nited States filed a motion to dismiss its lien foreclosure

claim and moved for entry of final judgments with respect to the tax assessments.

This time the Sorensons did object and argued that (1) there was no evidence of

any lawful assessments against them; (2) they were not subject to the authority of

the United States; (3) the United States lacked the power to file notices of federal

tax liens without a prior court order; and (4) criminal charges should be brought

against the lawyers for the U nited States based on the alleged filing of false

documents.




                                          -3-
      The district court entered an order in M arch 2005 that granted the United

States’ motion for entry of final judgments and dismissed its foreclosure claim.

Final judgments were entered against Vern W . Sorenson and the Estate of Olivene

C. Sorenson on October 12, 2005. This appeal followed.

                                     Discussion

      The Sorensons’ failure to respond to the United States’ motion for partial

summary judgment “does not, by itself, make summary judgment proper.” Neal v.

Lewis, 414 F.3d 1244, 1248 (10th Cir. 2005). Their burden to respond is not

triggered unless the moving party has met its initial burden of production under

Fed. R. Civ. P. 56(c). Neal, 414 F.3d 1248. In turn, we review the district

court’s grant of summary judgment de novo, “viewing the record i[n] the light

most favorable to the party opposing summary judgment.” Id. at 1247.

“Summary judgment is appropriate if there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law.” Id.

      Construing M r. Sorensons pro se brief liberally, he appears to argue that

there was not a sufficient factual basis to support the district court order for

partial summary judgment. W e disagree.

      In its order granting partial summary judgment, the district court found that

the motion was supported by a certificate of assessments, which it said are

“presumptively correct evidence of a taxpayer’s liability.” R., Doc. 19 at 2. The

court then found that the Sorensons failed to produce any evidence to rebut the

                                          -4-
presumption of liability established by the certificate. M r. Sorenson fails to point

to anything in the record that would demonstrate a genuine issue of material fact

to preclude summary judgment, nor has he cited any case, statute, or regulation to

prove a misapplication of law. Therefore, we affirm the court’s order granting

partial summary judgment.

      W e likew ise affirm the district court’s order granting the U nited States’

motion for entry of final judgments. In the district court and on appeal,

M r. Sorenson claims that he and his wife are sovereign entities beyond the reach

of the laws of United States, and that the government has no jurisdiction to tax

their private property. W e have consistently rejected such arguments. See, e.g.,

Lonsdale v. United States, 919 F.2d 1440, 1447-48 (10th Cir. 1990) (holding that

taxpayer challenge to the government’s authority to levy taxes is baseless and

frivolous).

      The judgments of the district court are AFFIRMED.


                                                     Entered for the Court



                                                     Timothy M . Tymkovich
                                                     Circuit Judge




                                          -5-